ORDER

PER CURIAM.
Dwayne Q. Shelton (Defendant) appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of first-degree statutory sodomy in violation of section 566.062. Defendant claims the trial court erred by submitting the verdict director to the jury because the instruction violated his right to a unanimous jury verdict under article I, section 22(a) of the Missouri Constitution and State v. Celis-Garcia, 344 S.W.3d 150 (Mo. banc 2011).
We have reviewed the briefs of the parties and the record on appeal and find no error. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).